Citation Nr: 0525913	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  99-18 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970 as a field artillery crewman, to include service in 
Korea.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, through the VA's 
Appeals Management Center (AMC) in Washington, DC, so that 
additional development could be undertaken.  Following 
attempts to complete the requested actions by the AMC, the 
case has been returned to the Board for further 
consideration.

The issue of the veteran's entitlement to service connection 
for hearing loss is again REMANDED to the RO via the AMC.  VA 
will notify the veteran if further action is required on his 
part.


FINDING OF FACT

Tinnitus is due to inservice acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, the issue of entitlement to service 
connection for tinnitus was remanded by the Board in January 
2004 so that additional development could be undertaken.  As 
this issue is resolved in the veteran's favor, there is no 
need to discuss whether all of the development actions sought 
by the Board have been completed.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  Similarly, as the disposition 
herein reached is favorable to the veteran, the need to 
discuss VA's efforts to comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), and its implementing regulations is obviated.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires medical evidence of a current disability; medical, 
or in some cases lay, evidence of inservice incurrence of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disease or injury.  Hickson v. West, 12 Vet.App. 247, 253 
(1999).

As set forth by the veteran in oral and written testimony, 
including that received at a May 2003 Board hearing, his 
primary allegation is that inservice acoustic trauma from 
artillery fire resulted in the onset of tinnitus of his ears.  
Records from the service department confirm the veteran's 
military occupational specialty was that of a field artillery 
crewman, and, thus, he is found to have been exposed to 
acoustic trauma in service.  Although medical data fail to 
denote complaints or findings involving tinnitus in service 
or for many years thereafter, its existence was confirmed on 
a VA audiological examination in January 2005, when the 
veteran noted the occurrence of a daily ringing or hissing 
sound in his ears.  The examining VA audiologist offered the 
following professional opinion:

(I)t is at least as likely as not that the noise 
exposure the veteran had in Korea could have been 
the onset for his tinnitus complaints.  

Such opinion, although conveyed awkwardly in the conditional, 
pluperfect tense, nevertheless effectively links the 
veteran's current tinnitus to his period of service and 
specifically, to inservice acoustic trauma.  Therefore, in 
the absence of competent evidence to the contrary service 
connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

On remand, the AMC attempted in January 2004 to contact J. 
Lewis, M.D., the private physician cited by the veteran as 
having treated him for hearing loss.  No response was 
received from Dr. Lewis with respect to the AMC's request for 
pertinent treatment records, and the veteran indicated 
through his representative in November 2004 correspondence 
that he had no other medical information from Doctor's Care, 
the named practice of Dr. Lewis, to submit.  Notably, 
however, in November 2004, he reported having received 
relevant treatment at the VA Medical Center in Allentown, 
Pennsylvania.  Unfortunately, no subsequent attempt by VA to 
obtain those records is demonstrated.  Remand is thus 
required to obtain those records of treatment which may in 
fact denote the existence of a hearing loss for VA purposes, 
as described by  38 C.F.R. § 3.385 (2004).  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  All records of VA medical treatment 
received by the veteran at the VA Medical 
Center in Allentown, Pennsylvania, for 
claimed hearing loss must be obtained for 
inclusion in the claims folder.  If 
Federal records cannot be secured a 
written unavailability memorandum must be 
prepared and added to the claims folder.

2.  Thereafter, a new rating decision 
must be prepared, wherein the veteran's 
claim of entitlement to service 
connection for hearing loss is 
readjudicated on the basis of all the 
evidence on file and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal. An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  The purpose of this remand 
is to obtain additional evidentiary development and to 
preserve the veteran's due process rights.  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action. 


	______________________________________________ 
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


